COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, O’Brien and AtLee
UNPUBLISHED


              Argued by videoconference


              CHRISTINA MARIE WININGHAM
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1169-20-1                                      JUDGE GLEN A. HUFF
                                                                                FEBRUARY 23, 2021
              STEVEN ELMORE WININGHAM, II


                             FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                               Steven C. Frucci, Judge

                               Brandon H. Zeigler (Erin C. McDaniel; LeeAnne C. Schocklin;
                               Parks Zeigler, PLLC, on briefs), for appellant.

                               Brian C. Christian (The Law Office of Brian C. Christian, P.C., on
                               brief), for appellee.


                     In post-divorce litigation, the trial court determined that Christina Winingham (“wife”)

              was liable for mortgage payments on the former marital residence and ordered her to reimburse

              Steven Winingham, II (“husband”) for mortgage payments he made. The trial court also denied

              wife’s request for attorney’s fees arising from several motions regarding both the marital

              residence and husband’s retirement pay.

                     Wife asserts four arguments on appeal. First, she contends that the trial court erred in

              interpreting the parties’ separation agreement to make her liable for the mortgage payment on the

              former marital residence. Alternatively, wife argues that the separation agreement’s terms “are

              not sufficiently definite to create an enforceable contractual obligation.” Wife further argues

              that, even if the mortgage were her responsibility, the trial court erred by ordering her to



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
reimburse husband for the mortgage payments he made. Lastly, wife contends that the trial court

erred in refusing to award her attorney’s fees for motions on which she claims to have prevailed.

        For the reasons that follow, this Court affirms the judgment below.

                                       I. BACKGROUND

        Husband and wife were married in Virginia Beach on October 2, 1999. They had two

children, one born on September 14, 2000, and the other on February 19, 2004. The couple

separated on March 16, 2013, and entered into a separation agreement (the “agreement”). The

agreement was incorporated into the final decree of divorce that was entered on December 30,

2014.

        The agreement contains three provisions pertinent to this appeal. The first two detail

husband’s support payments to wife and how the mortgage on the marital residence was to be

paid:

               4.      CHILD SUPPORT/SPOUSAL SUPPORT

                       Husband shall pay, as and for unitary support, the monthly
               sum of $2,667.00 ($1267 spousal support and $1,400 child
               support) beginning May 1, 2014 and effective through March 1,
               2018. The parties agree that the Husband shall pay the mortgage
               on the marital residence located at 531 Foxgate Quarter directly to
               the mortgage company (approximately $1,667.00) and deduct
               same from Wife’s monthly unitary support so long as Wife resides
               in the home, but in any event, no longer than March 1, 2018. The
               remaining amount will be paid directly to the Wife. . . .

                       March 1, 2018, and thereafter, the Husband shall pay
               directly to the Wife as and for child support the monthly sum of
               $700 per minor child until further Order of court. Child support
               for each child is subject to termination upon Husband’s death or
               the death of that child or that child’s attaining age 18, or sooner
               becoming emancipated.




                                                -2-
              5.       REAL PROPERTY

                      The parties jointly own martial residence known commonly
              as 531 Foxgate Quarter, Chesapeake, VA 23322. The parties agree
              that Wife shall have exclusive use and possession of the marital
              home and shall be responsible for the solely responsible for [sic]
              any liability associated thereto except that which is herein
              provided. Further, the parties agree that the Husband shall pay the
              mortgage (approximately $1,667) and deduct same from Wife’s
              unitary support until March 1, 2018 at which time the parties agree
              that Wife shall either list the house for sale at a fair market price
              recommended by the real estate agent selected by agreement of the
              parties or, in the alternative, refinance the home solely in her name.
              Wife shall take no action to delay or prohibit the sale of the marital
              home. Upon sale or refinance of the marital home, the parties
              agree to evenly split (50/50) any proceeds from the sale of the
              home or, if the Wife decides to refinance the property, the Wife
              will pay the husband his 50/50 share of the property value
              appraised at the time of refinance minus the mortgage balance.
              Husband then agrees to execute a Quit Claim Deed releasing any
              and all title and interest in same.

The third sets forth how husband’s military pension will be divided:

              12.      RETIREMENT BENEFITS

              The Husband will be a retired member of the United States Navy.
              By reason of his military service, the Husband will, upon
              retirement, receive benefits which will in part constitute marital
              property. The parties intend that the Wife share, in the manner
              hereafter provided, in the retirement benefits to which Husband
              may be entitled and to that end report and agree as follows:

                   ....

              f. The Husband assigns to the Wife, to be paid directly from his
              United States Navy disposable retired pay, a portion of all benefits
              to which he is entitled calculated by reference to the following
              formula:

                    i. . . . The former spouse is awarded 22.5% of the disposable
                    military retired pay the member would have received had the
                    member become eligible to receive retired pay on March 16,
                    2013.

                          ....



                                              -3-
               k. The Husband further agrees and guarantees to the Wife that he
               will not take any action so as to defeat the Wife’s right to have
               22.5% of the marital share of the retired pay to which Husband
               will be entitled upon his retirement. . . .

               l. If the Husband applies for and receives a refund of his United
               States Navy retirement benefits as a lump-sum credit, then assigns
               to the wife, to be paid directly from the United States Navy
               retirement plan, 22.5% of the marital share of such refund.

       Following their divorce, wife continued living in the marital residence with the couple’s

two children. Husband paid the mortgage on the marital residence per the agreement until March

1, 2018. At that time, husband claimed that wife became responsible for continued payments on

the mortgage. Wife disagreed and claimed that husband remained solely responsible for the

mortgage payments until the home was sold.

       In the meantime, the parties attempted to place the home on the market. However, a

series of repairs caused significant delay in listing the home. Ultimately, the marital residence

was not placed on the market until April 2019 and was not sold until March 20, 2020.

       Husband continued to pay the mortgage until the home sold on March 20, 2020.

However, after March 1, 2018, he offset his payments against spousal and child support claiming

that the monthly mortgage payments exceeded his monthly support obligations.

       In September of 2018, husband began receiving payments from his military pension.

Husband paid wife her portion of his retirement directly. However, relying on paragraphs 12(k)

and 12(l) of the agreement, husband paid wife only 22.5% of the marital share of his pension

instead of 22.5% of the full amount of his pension as indicated in paragraph 12(f).

       On March 6, 2019, husband filed a motion to reinstate the case and a petition for a rule to

show cause against wife for her failure to assume responsibility for the mortgage payments. On

April 18, 2019, wife filed her own petition for a rule to show cause against husband for his

alleged failure to pay wife the correct amount of his retirement benefits.

                                                -4-
       On September 30, 2019, in the midst of difficulties in listing the marital residence for

sale, husband filed a motion for exclusive possession and use of the marital residence and a

motion to appoint a special commissioner. In those motions, husband claimed that wife was

insisting on a contingency in any sales contract that would allow her to remain in the former

marital home for an additional month after it sold. Prior to any hearing on those motions, wife

agreed not to seek any such contingency and husband withdrew those two motions.

       Following a hearing on the show cause petitions, the trial court issued a letter opinion

holding that husband’s obligation to pay the mortgage ended on March 1, 2018. The trial court

noted that after that date, husband’s obligation to wife was limited to child support in the sum of

$1400, or $700 per child, per month. That amount, in turn, was reduced by half when the

couple’s eldest child turned eighteen in September of 2018. The trial court’s opinion left other

matters open for future resolution. Husband subsequently filed a motion to apportion the sale

proceeds of the marital residence seeking reimbursement for the mortgage payments he had

made since March 1, 2018.

       The trial court issued its final letter opinion on May 4, 2020. It held that wife was

responsible for the mortgage payments from March 2018 until the date the home sold. However,

it also held that there was no contractual language allowing husband to receive reimbursement

via apportionment of the proceeds from the sale of the marital home. Therefore, the trial court

ordered the proceeds from the marital home to be split 50/50 pursuant to the agreement and also

ordered wife to reimburse husband for the mortgage payments he made in excess of his support

obligations.

       With regards to the retirement pay dispute, the trial court held that the contract was

ambiguous because it inconsistently described wife’s portion as 22.5% of husband’s pension and

also as 22.5% of the marital share of husband’s pension. The trial court then found, based on

                                               -5-
extrinsic evidence, that the parties intended the agreement to state that wife would receive 22.5%

of husband’s pension. In its corresponding order, the trial court denied both parties’ requests for

attorney’s fees. This appeal followed.

                                         II. ANALYSIS

       Wife asserts four arguments on appeal. In the first two, wife argues that the trial court

misinterpreted the contract in holding that she was responsible for the mortgage payments after

March 1, 2018. Thirdly, wife argues that the trial court erred in ordering her to reimburse

husband for the mortgage payments because they were voluntary gifts. Lastly, wife contends

that the trial court erred in refusing to award her attorney’s fees for motions on which she

purports to have prevailed. This Court finds each to be without merit.

     A. The agreement states that wife is responsible for the mortgage after March 1, 2018.

       Wife contends that the trial court erred in interpreting the agreement to require her to pay

mortgage payments on the former marital residence. Alternatively, wife argues that the

agreement’s terms “are not sufficiently definite to create an enforceable contractual obligation.”

Both contentions are without merit.

       This Court reviews the interpretation of property and settlement agreements de novo. See

Plunkett v. Plunkett, 271 Va. 162, 166 (2006) (citing Eure v. Norfolk Shipbuilding & Drydock

Corp., 263 Va. 624, 631 (2002)). “Property settlement agreements are contracts, and the rules of

interpretation for contracts in general apply.” Recker v. Recker, 48 Va. App. 188, 192 (2006).

       The terms of a contract are “given their usual, ordinary, and popular meaning.” Cabral v.

Cabral, 62 Va. App. 600, 610 (2013) (quoting TravCo Ins. Co. v. Ward, 284 Va. 547, 552

(2012)). “When the terms in a contract are clear and unambiguous, the contract is construed

according to its plain meaning.” TravCo Ins. Co., 284 Va. at 552 (quoting Barber v. VistaRMS,

Inc., 272 Va. 319, 329 (2006)).


                                                -6-
       Furthermore, when considering the meaning of any portion of a contract, the contract is

construed as a whole. TM Delmarva Power, L.L.C. v. NCP of Va., L.L.C., 263 Va. 116, 119

(2002). This Court does not interpret contested provisions in isolation, wrenched from the larger

contractual context. Cabral, 62 Va. App. at 610. “Put another way, ‘[t]he contract must be read

as a single document. Its meaning is to be gathered from all its associated parts assembled as the

unitary expression of the agreement of the parties.” Id. (quoting Hale v. Hale, 42 Va. App. 27,

31 (2003)).

       The agreement is far from ambiguous. It provides that wife “shall have exclusive use and

possession of the marital home and shall be . . . solely responsible for any liability associated

thereto except that which is herein provided.” There is no doubt that mortgage payments are a

liability associated with the marital home. Cf. Liability, Black’s Law Dictionary (9th ed. 2009)

(“[t]he quality, state, or condition of being legally obligated or accountable; legal responsibility

to another . . .”). The only exception regarding the mortgage payments provided in the contract

is that “Husband shall pay the mortgage . . . and deduct [the] same from Wife’s unitary support

so long as Wife resides in the home, but in any event, no longer than March 1, 2018.”

       These provisions are neither ambiguous nor indefinite. The contract provides that

husband was responsible to pay the mortgage only until March 1, 2018, at the latest. Indeed, the

contract explicitly states that husband shall not be responsible for the mortgage past that date.

Therefore, any mortgage payments due after March 1, 2018 were the responsibility of wife.

               B. The trial court did not err in ordering wife to reimburse husband.

       Wife argues that the trial court erred in ordering her to reimburse husband for the

mortgage payments he made for two years after March 1, 2018, when she refused to pay the

mortgage liability associated with the marital residence which she occupied. This Court

disagrees.


                                                -7-
       Wife relies on the general principle in Virginia that one party cannot unilaterally and

voluntarily pay additional sums toward child or spousal support and then later claim it as a

set-off for future support payments. Thus, a party who owes spousal or child support is not

“permitted to vary [their] terms to suit his [or her] convenience.” Sanford v. Sanford, 19

Va. App. 241, 246 (1994). Permitting one to “increase the amount of the specified payments at

one time, reduce them at another, and require an adjustment of the differences in the future,

would lead to continuous trouble and turmoil.” Id. Therefore, in the absence of agreement

between the parties, any voluntary overpayment of support payments is considered a gift or

gratuity and no reimbursement can typically be sought. Id. at 248.

       Wife argues that these principles apply to mortgage payments owed by both parties yet

cites no support for doing so. The cases upon which wife relies deal with an individual

voluntarily overpaying support obligations. That is categorically different than a person making

mortgage payments that are jointly owed to a third party when an ex-spouse refuses to pay

liabilities to which she has agreed in a post-separation agreement. Such payments are not a gift.1

Therefore, this Court declines wife’s invitation to stretch precedent regarding voluntary

overpayment of spousal or child support beyond its intended bounds.

           C. The trial court did not err in denying wife’s request for attorney’s fees.

       Wife contends that the trial court erred in denying her motion for attorney’s fees for

motions she purports to have won. With regard to the marital residence, wife claims that the trial

court erred in not awarding her attorney’s fees because she prevailed in her defense of husband’s

motions for exclusive possession and use of the marital residence, motion to appoint a special

commissioner, and motion to apportion the sale proceeds of the marital residence. Wife further


       1
         Indeed, were wife correct, then husband would have been faced with the choice of
either “gifting” wife the full mortgage payment each month or sacrificing his own credit score
and risking his equity in the property by non-payment.
                                               -8-
argues that the court erred in not awarding her attorney’s fees for the litigation regarding

husband’s pension. This Court disagrees.

        Generally, whether to award attorney’s fees in proceedings related to divorce decrees “is

a matter submitted to the sound discretion of the trial court and reviewable on appeal only for an

abuse of discretion.” Kane v. Szymczak, 41 Va. App. 365, 375 (2003) (internal quotation marks

and citations omitted). Nevertheless, “[a]n abuse of discretion can be found if the trial court uses

an improper legal standard in exercising its discretionary function.” Congdon v. Congdon, 40

Va. App. 255, 262 (2003) (internal quotation marks and citation omitted).

        “In suits for divorce . . . if a . . . contract signed by the party to whom such relief might

otherwise be awarded is filed before entry of a final decree, no decree or order directing the

payment of . . . counsel fee . . . shall be entered except in accordance with that . . . contract.”

Jones v. Gates, 68 Va. App. 100, 106 (2017) (omissions in original) (quoting Code § 20-109(C)).

Therefore, if a property settlement agreement contains a provision awarding attorney’s fees, a

court abuses its discretion if it fails to abide by the terms of the agreement in awarding attorney’s

fees. See Rutledge v. Rutledge, 45 Va. App. 56, 61-62 (2005). The agreement provides that “in

the event it becomes necessary to institute or defend legal proceedings to enforce any of the

terms of this Agreement . . . the prevailing party shall be entitled to receive from the other all

reasonable attorneys’ fees, court costs and expenses incurred.”

        First, wife did not “prevail” on any of the motions related to the marital residence. A

“prevailing party” is “the party in whose favor the decision or verdict in the case is or should be

rendered and judgment entered, and in determining this question the general result should be

considered, and inquiry made as to who has, in the view of the law, succeeded in the action.”

Sheets v. Castle, 263 Va. 407, 414 (2002) (quoting Richmond v. Cnty. of Henrico, 185 Va. 859,

869 (1947)). Furthermore, this inquiry does not focus on the procedural mechanisms of any

                                                  -9-
case. Rather, the proper focus is whether one party was in default of their obligations and the

other party prevailed. See, e.g., Jones, 68 Va. App. at 107; Stacy v. Stacy, 53 Va. App. 38, 49-50

(2008).

          Husband’s motions for exclusive possession and to appoint a special commissioner were

brought because wife was insisting on placing a contingency on any sales contract to allow her to

remain in the marital residence after its sale. Prior to any hearing on the motions, wife advised

husband that she would no longer seek such a contingency and husband withdrew the motions.

Thus, neither motion was heard, much less ruled on by the trial court. Accordingly, wife did not

prevail on either.

          Similarly, wife did not prevail on husband’s motion to apportion sale proceeds of the

marital home to reimburse his payment of the mortgage. The trial court found wife to be in

default of her contractual obligation to pay the mortgage. The trial court also agreed with

husband on the substance of his motion: that he was entitled to repayment for the mortgage

payments he made. Although there was no provision to apportion the sales proceeds of the

home, the trial court nonetheless ordered wife to fully reimburse husband for the payments he

made. Thus, husband prevailed on the substance of this motion.

          Lastly, wife claims that the trial court erred in denying her motion for attorney’s fees

because she prevailed in the litigation regarding husband’s pension. However, the plain

language of the agreement requires a party to succeed in an enforcement action to be entitled to

attorney’s fees. Thus, wife was entitled to fees only if she prevailed and husband was in default.

See Craig v. Craig, 59 Va. App. 527, 541 (2012) (“[Under this agreement] there are two

predicates for an award of attorney’s fees: (1) successful enforcement of the agreement; and (2) a

defaulting party.”). A party’s “failure to settle a contested claim is not a default.” Craig, 59




                                                 - 10 -
Va. App. at 541. Thus, where a party abides by the terms of an agreement, they are not in

default of that agreement.

       Because of poor drafting, the agreement included two contradictory provisions. In two

sections, the agreement called for wife to receive 22.5% of the marital share of husband’s

pension. In another section, the agreement stated that wife would receive 22.5% of husband’s

total pension. While the parties disagreed as to the proper amount wife was owed, there is no

dispute that husband adhered to the two sections of the agreement which required him to pay

wife 22.5% of the marital share. Neither party prevailed on an enforcement action. Rather, the

trial court, after taking extrinsic evidence, interpreted the meaning of the agreement.

Accordingly, wife did not prevail in an enforcement action that would entitle her to an award of

attorney’s fees under the terms of the agreement.

       In sum, wife did not prevail on the motions relating to the marital residence.

Furthermore, husband was not in default regarding payment of his pension. Therefore, the trial

court did not err in denying wife’s requests for attorney’s fees.

                                        III. CONCLUSION

       The terms of the agreement related to the marital residence were clear and unambiguous.

Wife was responsible for payment of the mortgage after March 1, 2018. Accordingly, the trial

court did not err in so ruling. Nor did it err in ordering wife to reimburse husband for mortgage

payments he made after March 1, 2018. Furthermore, the trial court did not err in denying wife’s

motions for attorney’s fees. Therefore, this Court affirms the judgment below.

                                                                                          Affirmed.




                                               - 11 -